In re Craig Coco, applying for writs of certiorari, prohibition, and mandamus. Parish of Jefferson. No. 78-2435.
Writ granted in part and denied in part. It is ordered that the district court’s finding that defendant has the mental capacity to proceed is affirmed, provided that during court proceedings defendant’s mental capacity is constantly monitored by electronic device and by a physician who is present during the proceedings. Otherwise, the writ is denied.
CALOGERO and BLANCHE, JJ., would grant and bring the case up.